In a habeas corpus proceeding, Estelle Lefkon, the mother, appeals from an order which awarded custody of the two children of the parties to the father, the petitioner in such proceeding. It appearing that under the existing circumstances the best interests of the children mil be served by allowing them to remain with their mother, the order is reversed on the law and the facts, without costs, and the writ dismissed, without costs, but with leave to respondent to renew his application if the future should disclose any change of circumstances or conditions detrimental to the welfare of the children. The order to be entered hereon shall provide for visitation by the father. Settle order on notice within ten days from-the date of this decision. Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.